Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/16/2019.  It is noted, however, that applicant has not filed a certified copy of the JP2019-226377 application as required by 37 CFR 1.55.

Claim Objections
Claim 1, line 25 is/are objected to because of the following informalities:  “the nozzles” should be - - the plurality of fuel nozzles - -.  Appropriate correction is required.
Claim 2, line 2-3, claim 8, line 2-3 is/are objected to because of the following informalities:  “into a ring shape by the inner wall surface facing an opposite side to the combustion chamber” should be - - into a ring shape by the inner wall surface forming a ring-shaped first downstream wall surface facing an opposite side to the combustion chamber - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US 20150082770 as referenced in OA dated 12/17/2021) in view of Berry et al (US 20130318977).



    PNG
    media_image1.png
    504
    730
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    961
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    409
    596
    media_image3.png
    Greyscale


Annotated Figure 1, 2A, 2B and 3 of Igarashi et al (US 20150082770) (Please note that Figure 3 shows a first interpretation of Igarashi)

Regarding claim 1 (Please note that this is a first interpretation of Igarashi and all dependent claims depend on this interpretation unless otherwise noted), Igarashi discloses a gas turbine combustor (Figure 1; 1) comprising: 
a cylindrical liner (Annotated Figure 1; labeled liner) with a combustion chamber (Figure 1; 50) inside; 
a plurality of fuel nozzles (Figure 3; 30) each disposed with an injection hole (The outlet hole of Figure 3; 30 that feeds 32) oriented toward the combustion chamber; 
a fuel header (Figure 1; 40) to which the plurality of fuel nozzles are connected; and 
a fuel supply flow passage (Annotated Figure 3; labeled fuel supply flow passage) connected to the fuel header, wherein 
the fuel header includes a first chamber (Annotated Figure 3; labeled first chamber) to which the fuel supply flow passage is connected, and a second chamber (Annotated Figure 3; labeled second chamber) to which the plurality of fuel nozzles are connected, 
an outlet (The outlet of Annotated Figure 3; labeled fuel supply flow passage) of the fuel supply flow passage is opened in the first chamber, 
at least one communication opening (Annotated Figure 3; labeled communication opening) communicating with the first chamber is opened in the second chamber, 
the outlet of the fuel supply flow passage faces an inner wall surface (Annotated Figure 3; labeled inner wall surface) of the first chamber, 
the second chamber includes a region (The portion of Annotated Figure 3; labeled second chamber which extends axially toward the combustion chamber from the communication opening) spreading from the communication opening toward the combustion chamber, 
inlets (Figure 3; 37) of the plurality of fuel nozzles are located closer to the combustion chamber than entirety of the communication opening,
an air hole plate (Annotated Figure 2A and 2B; labeled air hole plate) disposed on one axial side (The axial side of the liner where the air hole plate is located) of the 39liner and facing the combustion chamber, wherein 
a plurality of air holes (The holes in the air hole plate for Figure 2A; 30) are provided in the air hole plate to penetrate through the air hole plate, and 
the plurality of fuel nozzles are disposed each with the injection hole oriented toward corresponding one of the plurality of air holes (Each injection hole is oriented toward one of the plurality of air holes) or each with a tip end (The tip end of the nozzle is inserted into one of the plurality of air holes) inserted into corresponding one of the plurality of air holes.
Igarashi does not disclose an air gap that is formed between the plurality of fuel nozzles and inner surfaces of the air holes of the air hole plate.
However, Berry teaches a gas turbine combustor (Figure 1; 116) comprising: 
a cylindrical liner (The liner forming Figure 2; 234.  Paragraph 0020 states a plurality of combustors, so that one of ordinary skill in the art would understand the gas turbine to have a can or can-annular combustor configuration, so that the liner is cylindrical) with a combustion chamber (Figure 2; 234) inside; 
a plurality of fuel nozzles (Figure 2; 204) each disposed with an injection hole (The outlet of Figure 3; 204) oriented toward the combustion chamber; 
a fuel header (Figure 3; 302) to which the plurality of fuel nozzles are connected; and 
a fuel supply flow passage (Figure 3; 208) connected to the fuel header, wherein 
an air hole plate (Figure 3; 236) disposed on one axial side (The left side of the liner in Figure 2) of the liner and facing the combustion chamber, wherein 
a plurality of air holes (The hole in Figure 6; 236 for 204) are provided in the air hole plate to penetrate through the air hole plate, and 
the plurality of fuel nozzles are disposed each with the injection hole oriented toward corresponding one of the plurality of air holes or each with a tip end (The bottom end of Figure 6; 204) inserted into corresponding one of the plurality of air holes, and Page 2 of 9Application No. 17/112,447 Attorney Docket No. 121403.PD982US 
an air gap (Figure 6; 610) that is formed between the plurality of fuel nozzles and inner surfaces (Figure 6; 616) of the air holes of the air hole plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Igarashi to include an air gap that is formed between the plurality of fuel nozzles and inner surfaces of the air holes of the air hole plate as taught by and suggested by Berry in order to cool the tip end of the nozzle (Paragraph 0036.  The modification adds an annular slot around the nozzles for cooling).
Regarding claim 3, Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses wherein the outlet of the fuel supply flow passage opened in the first chamber is misaligned with respect to the inlets of all of the plurality of fuel nozzles opened in the second chamber in a radial direction (Figure 1 shows the outlet of the fuel supply passage being radially offset or misaligned in a radial direction of the liner of all the fuel nozzles) or a circumferential direction of the liner.
Regarding claim 4, Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses wherein the first chamber is formed into a ring shape (Annotated Figure 3; labeled first chamber is ring shape) by the inner wall surface forming a ring-shaped first downstream wall surface (Annotated Figure 3; labeled inner wall surface is a downstream wall surface.  The first chamber being ring shaped has the walls defining the first chamber also being ring shaped) facing an opposite side (The inner wall surface faces an opposite side of the combustion chamber) to the combustion chamber, a ring-shaped first upstream wall surface (Annotated Figure 3; labeled ring-shaped first upstream wall surface) surface facing the ring-shaped first downstream wall surface, a first inner circumferential wall surface (Annotated Figure 3; labeled first inner circumferential wall surface), and a first outer circumferential wall surface (Annotated Figure 3; labeled first outer circumferential wall surface), 
the second chamber is formed into a ring shape (Annotated Figure 3; labeled second chamber is a ring shape) by a ring-shaped second downstream wall surface (Annotated Figure 3; labeled ring-shaped second downstream wall surface) facing the opposite side to the combustion chamber, a ring-shaped second upstream wall surface (Annotated Figure 3; labeled ring-shaped second upstream wall surface) facing the ring-shaped second downstream 40wall surface, a second inner circumferential wall surface (Annotated Figure 3; labeled second inner circumferential wall surface), and a second outer circumferential wall surface (Annotated Figure 3; labeled second outer circumferential wall surface), 
the first chamber is disposed to surround an outer side (The outer side of the second chamber) of the second chamber in a radial direction of the liner (A radial direction of the liner), 
the outlet of the fuel supply flow passage is opened in the ring-shaped first upstream wall surface and faces the ring-shaped first downstream wall surface, 
the communication opening is opened in the second outer circumferential wall surface and faces the second inner circumferential wall surface.
Regarding claim 5, Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses a communication flow passage (Annotated Figure 3; labeled communication flow passage) that extends in the radial direction of the liner, that communicates the first chamber with the second chamber, and that has the communication opening as an outlet (The communication opening is the outlet of the communication flow passage), wherein 
a dimension (The axial dimension of the communication flow passage) of the communication flow passage in an axial direction (The axial direction of the liner)of the liner is smaller than dimensions of the first chamber and the second chamber in the axial direction of the liner.
Regarding claim 7, Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses wherein the communication opening and the communication flow passage are each formed into a ring shape (The communication opening and flow passage are each formed into a ring shape), and the first chamber and the second chamber communicate with each other over entire circumferences (The first and second chamber communicate over the entire circumferences because Annotated Figure 3; labeled communication opening and flow passage are each fully annular).

    PNG
    media_image4.png
    458
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    472
    780
    media_image5.png
    Greyscale



Annotated Figure 3 and 4 of Igarashi et al (US 20150082770) (Please note that Figure 3 and 4 shows a second interpretation of Igarashi)

Regarding claim 1 (Please note that this is a second interpretation of Igarashi), Igarashi discloses a gas turbine combustor (Figure 1; 1) comprising: 
a cylindrical liner (Annotated Figure 1; labeled liner) with a combustion chamber (Figure 1; 50) inside; 
a plurality of fuel nozzles (Figure 3; 30) each disposed with an injection hole (The outlet hole of Figure 3; 30 that feeds 32) oriented toward the combustion chamber; 
a fuel header (Figure 1; 40) to which the plurality of fuel nozzles are connected; and 
a fuel supply flow passage (Annotated Figure 3; labeled fuel supply flow passage) connected to the fuel header, wherein 
the fuel header includes a first chamber (Annotated Figure 3; labeled first chamber) to which the fuel supply flow passage is connected, and a second chamber (Figure 4; 80) to which the plurality of fuel nozzles are connected (Figure 4; 80 is connected to the fuel header which is connected to the plurality of fuel nozzles),
an outlet (The outlet of Annotated Figure 3; labeled fuel supply flow passage) of the fuel supply flow passage is opened in the first chamber, 
at least one communication opening (Annotated Figure 4; labeled communication opening) communicating with the first chamber is opened in the second chamber, 
the outlet of the fuel supply flow passage faces an inner wall surface (Annotated Figure 3; labeled inner wall surface) of the first chamber, 
the second chamber includes a region (The region of Figure 3; 80 that extends axially from Annotated Figure 4; labeled communication opening) spreading from the communication opening toward the combustion chamber, 
inlets (Figure 3; 37) of the plurality of fuel nozzles are located closer to the combustion chamber than entirety of the communication opening,
an air hole plate (Annotated Figure 2A and 2B; labeled air hole plate) disposed on one axial side (The axial side of the liner where the air hole plate is located) of the 39liner and facing the combustion chamber, wherein 
a plurality of air holes (The holes in the air hole plate for Figure 2A; 30) are provided in the air hole plate to penetrate through the air hole plate, and 
the plurality of fuel nozzles are disposed each with the injection hole oriented toward corresponding one of the plurality of air holes (Each injection hole is oriented toward one of the plurality of air holes) or each with a tip end (The tip end of the nozzle is inserted into one of the plurality of air holes) inserted into corresponding one of the plurality of air holes.
Igarashi does not disclose an air gap that is formed between the plurality of fuel nozzles and inner surfaces of the air holes of the air hole plate.
However, Berry teaches a gas turbine combustor (Figure 1; 116) comprising: 
a cylindrical liner (The liner forming Figure 2; 234.  Paragraph 0020 states a plurality of combustors, so that one of ordinary skill in the art would understand the gas turbine to have a can or can-annular combustor configuration, so that the liner is cylindrical) with a combustion chamber (Figure 2; 234) inside; 
a plurality of fuel nozzles (Figure 2; 204) each disposed with an injection hole (The outlet of Figure 3; 204) oriented toward the combustion chamber; 
a fuel header (Figure 3; 302) to which the plurality of fuel nozzles are connected; and 
a fuel supply flow passage (Figure 3; 208) connected to the fuel header, wherein 
an air hole plate (Figure 3; 236) disposed on one axial side (The left side of the liner in Figure 2) of the liner and facing the combustion chamber, wherein 
a plurality of air holes (The hole in Figure 6; 236 for 204) are provided in the air hole plate to penetrate through the air hole plate, and 
the plurality of fuel nozzles are disposed each with the injection hole oriented toward corresponding one of the plurality of air holes or each with a tip end (The bottom end of Figure 6; 204) inserted into corresponding one of the plurality of air holes, and Page 2 of 9Application No. 17/112,447 Attorney Docket No. 121403.PD982US 
an air gap (Figure 6; 610) that is formed between the plurality of fuel nozzles and inner surfaces (Figure 6; 616) of the air holes of the air hole plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Igarashi to include an air gap that is formed between the plurality of fuel nozzles and inner surfaces of the air holes of the air hole plate as taught by and suggested by Berry in order to cool the tip end of the nozzle (Paragraph 0036.  The modification adds an annular slot around the nozzles for cooling).
Regarding claim 8 (Please note that this uses the second interpretation of claim 1), Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses the first chamber is formed into a ring shape (Annotated Figure 3; labeled first chamber is ring shape) by the inner wall surface forming a ring-shaped first downstream wall surface (Annotated Figure 3; labeled inner wall surface is a downstream wall surface.  The first chamber being ring shaped has the walls defining the first chamber also being ring shaped) facing an opposite side (The inner wall surface faces an opposite side of the combustion chamber) to the combustion chamber, a ring-shaped first upstream wall surface (Annotated Figure 3; labeled ring-shaped first upstream wall surface) facing the ring-shaped first downstream wall surface, an inner circumferential wall surface (Annotated Figure 3; labeled first inner circumferential wall surface), and an outer circumferential wall surface (Annotated Figure 3; labeled first outer circumferential wall surface),
the second chamber is formed as a columnar space (Figure 3; 80 being a tube is forms a columnar space) having a second downstream wall surface (The left side of Figure 4; 11.  Paragraph 0054) facing an opposite side to the combustion chamber (The opposite side of the combustion chamber), and an end portion (Annotated Figure 4; labeled end portion) facing the second downstream wall surface is opened as the communication opening, 
a plurality of the second chamber (There is a Figure 3; 80 for each 30.  Paragraph 0046) are disposed annularly (Figure 2B shows 30 disposed annularly, so that 80 for each 30 would also be disposed annularly) and connected to the ring-shaped first downstream wall surface of the first chamber via the communication openings, and 
the outlet of the fuel supply flow passage is misaligned with respect to all of the plurality of second 42chambers in a circumferential direction or a radial direction (Figure 1 shows the outlet of the fuel supply passage being radially offset or misaligned in a radial direction of the liner of all the fuel nozzles) of the liner, and faces the inner wall surface of the first chamber.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Berry as applied to claim 5 above, and further in view of Griffin et al (US 20040226297 as referenced in OA dated 12/17/2021).
Regarding claim 6, Igarashi in view of Berry teaches the invention as claimed.
Igarashi further discloses a circumferential direction of the liner (The circumferential direction of the liner), and the first chamber and the second chamber communicate with each other over entire circumferences (The first and second chamber communicate over the entire circumferences because Annotated Figure 3; labeled communication opening and flow passage are each fully annular).
Igarashi in view of Berry does not teach a plurality of sets of the communication openings and a plurality of sets of communication flow passages are provided in a circumferential direction of the liner, and 41the first chamber and the second chamber communicate with each other in a plurality of circumferential portions.
However, Griffin teaches a gas turbine combustor (Paragraph 0002) comprising: 
a liner (Figure 2; 1) with a combustion chamber (Figure 2; 11) inside; 
a plurality of sets of communication openings (The most downstream portion of Figure 2; 19 (with respect to the flow in 19) that feeds 18.  Paragraph 0037 states that 19 can be formed as separate fuel feed passages which feed 18) and a plurality of sets of communication flow passages (Figure 2; 19.  Paragraph 0037 states that 19 can be formed as separate fuel feed passages which feed 18) are provided in a circumferential direction of the liner (The circumferential direction of the liner).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Igarashi in view of Berry wherein a plurality of sets of the communication openings and a plurality of sets of communication flow passages are provided in a circumferential direction of the liner, and 41the first chamber and the second chamber communicate with each other in a plurality of circumferential portions (Modifying Annotated Figure 3; labeled communication opening and flow passage of Igarashi to be discrete flow passages and outlets instead of fully annular has the first and second chambers communicating over a plurality of circumferential portions (where the discrete flow passages and outlets are located circumferentially) as taught by and suggested by Griffin because it has been held that applying a known technique, in this case Griffin’s use of a plurality of fuel conduits as opposed to a single annular fuel conduit according to the steps described immediately above, to a known device, in this case, Igarashi in view of Berry’s communication flow passage and opening, ready for improvement to yield predictable results, in this case providing fuel to the combustor, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms Annotated Figure 3; labeled communication opening and flow passage of Igarashi as discrete flow passages and outlets instead of annular).

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Attorney asserts that the application meets the criteria for participation in the automatic retrieval of the electronic priority document, and that USPTO-initiated electronic retrieval of the priority document is respectfully requested. Examiner notes that the priority documents have still not been received and that the ADS states “Under the PDX program, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1)”.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirata et al (US 20140144144 as referenced in OA dated 12/17/2021) states in Paragraph 0037 that it is known to use multiple circumferentially provided fuel passages or an annular fuel passage.
Kulkarni et al (US 20170248318 as referenced in OA dated 12/17/2021) states in paragraph 0053 that is known to use several discrete passages formed about a circumference or an annular fuel passage.
Blomeyer et al (US 20100186417 as referenced in OA dated 12/17/2021) shows in Figure 2 and Figure 3 that is known to use several discrete passages formed about a circumference or an annular fuel passage.
Griffin et al (US 20050115244 as referenced in OA dated 12/17/2021) states in paragraph 0055 that single annular fuel channel (which extends radially and axially) can also be separate fuel supply channels.
Mansour et al (US 6547163 as referenced in OA dated 12/17/2021) states in Column 6, line 25-34 that discrete fuel passages (which extend radially and axially) can also be replaced by a continuous annular fuel passage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741